ROSS, J.
Two assignments of error are urged: (1) That the demurrer to the amended petition to vacate should have been sustained. (2) That the court, in violation of the provisions of 11637 GC. failed to preserve the lien of Bantell secured by his judgment by default, by vacating instead of modifying or suspending the former judgment.
On the first assignment of error, the demurrer was properly overruled, the petition having stated a cause of action under the *452provision of 11631 GC.
As to the second assignment of error: The judgment setting aside the default judgment in so far as it attempted to vacate the lien of Bantell was void. The effect of the original judgment in securing the lien to the extent of any final judgment and costs is still preserved. Under 11634 GC., the Court w,as powerless to vacate this lien. While the language of the judgment amounted to a vacation, the effect which the statute provides is a suspension and the lien is still preserved.
The judgment is affirmed.
CUSHING, P. J., and HAMILTON, J., concur.